       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CREANDO LITTLE LANGUAGE
EXPLORERS, LLC,

                            Plaintiff,                        OPINION AND ORDER
      v.
                                                                    20-cv-1051-wmc
MONROE STREET ARTS CENTER, INC.,
TARA VERMA,
JAMIE GALE, and
CREATIVE SOUL CLUB,

                            Defendants.


      Now before the court is plaintiff Creando Little Language Explorers, LLC’s

(“Creando”) motion to remand this case back to state court, where it was originally filed.

(Dkt. #9.) For the reasons discussed below, the court will deny that motion to remand.



                                     BACKGROUND

      For a relatively recently filed case, this matter has been the subject of extensive

motion practice. Plaintiff Creando originally filed this suit in Dane County Circuit Court

on October 16, 2020, against defendants Monroe Street Arts Center, Inc. (“MSAC”),

Creative Soul Club, Tara Verma, and Jamie Gale, alleging seven Wisconsin law causes of

action for misappropriation, various deceptive trade practices, promissory estoppel, and

multiple versions of common law misrepresentation, as well as one claim under the Lanham

Act, 15 U.S.C. § 1127 et seq. Factually, in very broad strokes, Creando alleges that before

both parties entered into long-term leases in a new building, defendants opened up a

competing, after-school program despite false representations that they would continue to
       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 2 of 7




run complementary programs, misused Creando’s proprietary branding, and stole a unique

pedagogical method developed by Creando.

       On November 5, 2020, plaintiff also moved for a temporary restraining order and

preliminary injunction. On November 11, 2020, the state court held a hearing at which

counsel for both parties appeared, and during which defendants’ counsel represented that

they intended to remove the case to federal court by November 19, 2020. (See 11/11/2020

Tr. (dkt. #15-1) 4:13-15, 6:21-25.)

       As promised, defendants then removed this action to federal court on November

19, 2020, relying on plaintiff’s Lanham Act claim for federal question jurisdiction. (Notice

of Removal (dkt. #1).) Shortly thereafter, defendants moved to dismiss plaintiff’s entire

complaint for failure to state a claim. (Mot. to Dismiss (dkt. #2).) One of the arguments

raised by defendants was that plaintiff failed to allege use of the mark in interstate

commerce, as is required to state a claim under the Lanham Act. (Defs.’ Br. (dkt. #3) 10-

22.)

       Despite having moved for a preliminary injunction in state court, plaintiff never

reasserted this motion in federal court, and rather than file a response to defendants’

motion to dismiss, plaintiff filed a first amended complaint, which is largely the same as

its original complaint, except that it has now omitted the Lanham Act claim. (See Am.

Compl. (dkt. #7).) In the amended complaint, plaintiff gratuitously noted that defendants

devoted a “substantial portion of their brief” to its Lanham Act claim, and while

“acknowledge[ing]” the argument that plaintiff did not use its mark in interstate

commerce, suggested that a recent Federal Circuit had “dramatically expanded the scope


                                             2
       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 3 of 7




of that Landham Act to cover activities and marks,” which “opens the door for plaintiff’s

claim.” (Id. ¶¶ 1-4.) Nevertheless, in the absence of the Seventh Circuit having “weighed

in on this shift in the legal landscape,” plaintiff represents that it “made the strategic

decision to abandon the Lanham Act claim in favor of the seven remaining state law

claims,” depriving this court of subject matter jurisdiction. (Id. ¶¶ 3-5.)



                                         OPINION

       Consistent with that erroneous understanding of the law, plaintiff originally moved

to remand the case back to state court for lack of subject matter jurisdiction. (Mot. to

Remand (dkt. #9).) Then, by way of a tone-deaf “Mea Culpu, plaintiff argued in its reply

brief that remand is still appropriate now that their only federal law claim has been

dismissed from the case.      Anticipating this argument, defendants’ response opposed

remand on two grounds. First, they argue that the relevant discretionary factors weigh

“strongly in favor” of this court retaining jurisdiction. (Defs.’ Opp’n (dkt. #14) 16.)

Second, they argue that this court retains original jurisdiction because two of plaintiff’s

state law claims are completely preempted by the federal Copyright Act. (Id. at 23.)

Neither argument is persuasive on its own, but the combination of the two, along with the

scorched earth tactics and obvious acrimony between the parties and counsel, make

remand ill-advised. Instead, the court will retain supplemental jurisdiction and direct the

parties to reach a resolution or proceed to trial on this summer.

       To begin, because this court had subject matter jurisdiction over the complaint at

the time of removal, plaintiff’s dismissal of the Lanham Act claim does not automatically

deprive this court of supplemental jurisdiction over the remaining state law claims. See
                                              3
       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 4 of 7




Gossmeyer v. McDonald, 128 F.3d 481, 487 (7th Cir. 1997) (“[W]hether subject matter

jurisdiction exists is a question answered by looking at the complaint as it existed at the time

the petition for removal was filed.”) (emphasis in original). On this much, if almost nothing

else, both parties now agree. (Defs.’ Opp’n (dkt. #14) 9; Pl.’s Reply (dkt. #17) 2.)

       However, when a plaintiff in a case that has been properly removed amends its

complaint so that the operative complaint no longer includes a federal claim, the district

court has discretion whether to exercise subject matter jurisdiction over the remaining state

law claims under its statutory authority of supplemental jurisdiction under 28 U.S.C.

§ 1367. See Anderson v. Aon Corp., 614 F.3d 361, 364 (7th Cir. 2010) (“if there is federal

jurisdiction on the date a suit is removed . . . the final resolution of the claim that supported

the suit’s presence in federal court does not necessitate remand. The district court may

retain jurisdiction under 28 U.S.C. § 1367(a).”).           In deciding whether to exercise

jurisdiction over pendent state-law claims, “a district court should consider and weigh the

factors of judicial economy, convenience, fairness and comity.” Wright v. Associated Ins.

Companies Inc., 29 F.3d 1244, 1251 (7th Cir. 1994).

       Here, the factors cut both ways.         On the one hand, the court is somewhat

sympathetic to defendants’ frustration. Plaintiff made a deliberate choice to include a

federal claim, which it did not dismiss even after defendants warned of removal. On the

other hand, plaintiff’s decision to eliminate the Lanham Act claim appears to be a decision

based, at least in part, on substantive considerations regarding the potential viability of

that claim once made clear by defendants’ motion to dismiss, rather than just forum

manipulation. Moreover, this case is still in its early stages, and so considerations of


                                               4
       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 5 of 7




judicial economy do not weigh strongly in favor of retaining this case. Finally, assuming

all things are equal, principles of comity generally favor relinquishing supplemental

jurisdiction over entirely Wisconsin law claims brought by Wisconsin parties when the

grounds for exercising federal jurisdiction are gone. See Al’s Serv. Ctr. V. BP Prods. N. Am.,

Inc., 599 F.3d 720, 727 (7th Cir. 2010); RWJ Mgmt. Co. v. BP Prod. N. Am., Inc., 672 F.3d

476, 479 (7th Cir. 2012).

       Indeed, as plaintiff points out, in Meyers v. Wisconsin Dep't of Transp., No. 12-CV-

877-BC, 2012 WL 6553810, at *1 (W.D. Wis. Dec. 14, 2012), this court faced a similar

motion to remand on almost identical procedural facts. There, the plaintiffs had originally

filed in state court, including both federal and state law claims, but when defendant

removed, plaintiffs amended their complaint to eliminate the federal claims and requested

remand. Judge Crabb noted that the parties had not devoted any substantial resources to

adjudicating the federal case, and ultimately concluded that it was proper to relinquish

jurisdiction over the pendent state law claims. Id. For much the same reasons, the court

is not convinced that considerations of judicial economy, convenience, fairness, or comity

so favor defendants as to warrant retaining jurisdiction.

       This leaves defendants’ argument that the court should retain jurisdiction because

plaintiff’s common law misappropriation and Wis. Stat. § 100.18 (deceptive trade

practices) state law claims are completely preempted by the federal Copyright Act, and so,

this court still has original jurisdiction over the dispute. (Defs.’ Opp’n (dkt. #14) 23.)

Under the “well-pleaded complaint rule,” federal jurisdiction exists only if the federal

question appears on the face of the plaintiff's properly-pleaded complaint. Caterpillar Inc.


                                              5
       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 6 of 7




v. Williams, 482 U.S. 386, 392 (1987). Thus, in general, a court looks only to the plaintiff’s

complaint, not to any asserted defenses or counterclaims to determine jurisdiction. Saybrook

Tax Exempt Inv'rs, LLC v. Lake of the Torches Econ. Dev. Corp., 929 F. Supp. 2d 859, 862

(W.D. Wis. 2013).

       Still, while federal preemption is ordinarily raised as an affirmative defense, in

certain cases, the preemptive force of a statute may be “so extraordinary that it converts

an ordinary state common-law complaint into one stating a federal claim for purposes of

the well-pleaded complaint rule.” Id. (internal quotations omitted). In such cases, a federal

preemption defense may give rise to federal jurisdiction. See Empress River Casino Corp. v.

Local Unions No. 9 & 176, Int'l Bhd. of Elec. Workers, No. 94 C 2379, 1994 WL 262075, at

*2 (N.D. Ill. June 10, 1994).

       Here, defendants argue that the Copyright Act preempts plaintiff’s Claim I for

misappropriation and Claim III for deceptive trade practices under Wis. Stat. § 100.18,

pointing out in particular that: (1) plaintiff’s website asserts a copyright in its name and

(2) plaintiff’s amended complaint asserts misappropriation of its branding (including its

logo), unique pedagogical method and other non-tangible works for which it asserts no

express copyright, but may implicate copyright claims or preemption. (Defs.’ Opp’n (dkt.

#14) 23.) While the court agrees with plaintiff that these alleged misuses of claimed

intellectual property are only a part of plaintiff’s other, myraid claims, its attempt to

minimize the copyright implications of its claims of misappropriation and violation of Wis.

Stat. § 100.18 is far less convincing. (See Pl.’s Reply (dkt. #17) 15.) To the contrary,

defendants are right to at least raise the implications of those claims, which at least as


                                              6
       Case: 3:20-cv-01051-wmc Document #: 20 Filed: 03/29/21 Page 7 of 7




pleaded are also intimately tied up with plaintiff’s claims for promissory estoppel, deceptive

trade practices, and various forms of misrepresentation. Plaintiff’s counsel seems no more

willing than defendants’ counsel to simplify this case down to the basic claim of intentional

fraud that appears at its heart. Thus, while plaintiff’s claims are not completely preempted

by federal law, and this court no longer has original jurisdiction over this case, a federal

court like this one is in the best position to address the parties’ seemingly inevitable

attempts to drag trademark and copyright law (at least by analogy, if not directly) into this

dispute. Moreover, having now invested the time to understand the parties’ dispute, this

court appears in the best position to bring this matter to a “just, speedy, and inexpensive”

conclusion under Fed. R. Civ. P. 1, an undertaking that will begin in earnest during a

telephone scheduling conference this Friday, April 2, 2021.



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff’s motion to remand (dkt. #9) is DENIED.

       2) The court will hold a telephonic scheduling conference is set this case for
          expedited discovery and a trial this summer on Friday, April 2, 2021, at 1:00
          p.m. Defendants’ counsel shall initiate the call to this court.

       Entered this 29th day of March, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              7
